Order entered September 22, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-18-00868-CV

                       BRIGETTA D’OLIVIO, Appellant

                                         V.

                  GREG FOX AND LAURA FOX, Appellees

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-05606

                                     ORDER

      Before us is appellant Brigetta D’Olivio’s Emergency Motion for Permission

to File Appellant’s Amended Motion for Rehearing. In this motion, which was

filed at the same time as appellant’s motion for rehearing, she requests an

additional six weeks to file an amended motion for rehearing. Appellant was

previously granted two extensions of time to file her motion for rehearing. Our

order granting the second extension stated that any further requests for extension of

time would be disfavored. Appellant’s motion to amend her motion for rehearing
is clearly an attempt to receive yet another extension of time. Appellant asserts no

facts or argument to support her request for an additional six weeks. She states

only that the additional time is needed “so that the points necessary to be addressed

in this Court’s Memorandum Opinion can be effectively addressed.” Appellant’s

Emergency Motion for Permission to File Appellant’s Amended Motion for

Rehearing is DENIED.


                                             /s/    AMANDA L. REICHEK
                                                    JUSTICE